               IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                               1:20-cv-00278-DSC

CARLA L. JIMERSON,              )
          Plaintiff,            )
 vs.                            )
                                )                         ORDER
ANDREW M. SAUL,                 )
Acting Commissioner of          )
Social Security Administration, )
            Defendant.          )
_______________________________)


       THIS MATTER is before the Court on Plaintiff’s Motion to Dismiss

Civil Action Pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure [Doc.

14].

       For the reasons stated in Plaintiff’s Motion,

       IT IS ORDERED that Plaintiff’s Motion to Dismiss

[Doc. 14] is GRANTED, and this civil action is hereby DISMISSED WITH

PREJUDICE pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

       SO ORDERED.

                                Signed: May 13, 2021
